Exhibit 24(b)(8.12) SHAREHOLDER INFORMATION AGREEMENT THIS SHAREHOLDER INFORMATION AGREEMENT dated April 16, 2007, is to become operational on October 16, 2007 by and between Federated Securities Corp., ("FSC") a Pennsylvania corporation, as principal underwriter for each of the Federated funds (the "Funds")and ING Life Insurance and Annuity Company; ING National Trust, ING USA Annuity and Life Insurance Company, ReliaStar Life Insurance Company, ReliaStar Life Insurance Company of New York, Security Life of Denver Insurance Company and Systematized Benefits Administrators Inc. (individually an "Intermediary" and collectively the "Intermediaries"). WHEREAS, the Funds have adopted policies and procedures to protect the Funds and their respective shareholders from potentially harmful frequent trading; WHEREAS, such policies and procedures include reserving the right to reject certain transactions initiated by variable annuity, variable life insurance and variable retirement plan contract owners; WHEREAS, this Agreement is being entered into to assist the Funds in meeting their goal of restricting potentially harmful frequent trading within the Funds; NOW THEREFORE, in consideration of the terms covenants and conditions contained herein and other valuable consideration, the receipt and sufficiency of which is hereby acknowledged, the parties agree as follows: 1.
